Citation Nr: 0706467	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for varicose veins of the left leg.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a head injury.

3.  Entitlement to a rating in excess of 20 percent for 
cervical spine traumatic arthritis.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for heart disease.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In March 2005, the veteran testified at a 
personal hearing at the RO, and a transcript is of record.  

The issues of an initial rating in excess of 40 percent for 
varicose veins and service connection for heart disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.   The veteran's residuals of a head injury are shown to be 
manifested by a disability picture that more closely 
approximates that of characteristic prostrating attacks 
averaging once a month.  

2.  The veteran's cervical spine disability has manifested 
with, at worst and including flare-up and pain, 25 degrees of 
flexion; and has not been productive of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

3.  In March 2001, the RO denied a claim of service 
connection for heart disease, and medical evidence received 
since is new and material.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent, 
but no more, for residuals of head injury have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 
4.124a, Diagnostic Codes 8045, 8100 (2006).

2.  The criteria for a rating in excess of 20 percent for 
cervical spine traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2006).

3.  New and material evidence has been received since a March 
2001 rating decision that denied service connection for heart 
disease, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, a May 2004 letter informed 
the veteran that the evidence should show that his service-
connected head injury and cervical spine disabilities had 
increased in severity.  In addition, the May 2004 letter and 
another January 2005 letter advised the veteran as to which 
portion of information should be provided by him, and which 
portion VA will try to obtain on his behalf.  In both 
letters, the veteran was also advised to submit or identify 
any other evidence that he believed to be relevant to his 
claim.  The veteran also received a March 2006 letter in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that he received notification concerning a 
disability rating and effective date.  

The sufficient May 2004 letter was issued prior to the rating 
decision on appeal, and regardless, the RO also issued a 
March 2006 supplemental statement of the case (SSOC) 
following the January 2005 notice letter.  See Mayfield v. 
Nicholson, No. 02-1077, slip. op. at 4 (U.S. Vet. App. Dec. 
21, 2006) (recognizing that a timing-of-notice error, as 
determined in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir 
2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
As no effective date is assigned herein, the Board finds that 
any error as to the timeliness of the March 2006 notice 
letter issued in compliance with Dingess/Hartman is moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains various private treatment records from Gerald 
Champion Regional Medical Center (2004 to 2005), reports from 
Drs. R. and H. (2004 to 2005), as well as records from 
William Beaumont Army Medical Center.  The record also 
contains some records from VA outpatient clinics in 
Alamogordo and El Paso.  Finally, the veteran had VA 
examinations in May 2004, April 2005, and October 2005, which 
are thorough and sufficient for a decision.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  

The Board is not aware of the existence of any additional 
relevant evidence which ought to be obtained for disposition 
of the claims below, and therefore, no further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Because the 
veteran has received adequate notice under the VCAA no 
prejudice results in proceeding with the issuance of a final 
decision for the issues below.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  



Legal standards

	Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

	New and material evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

	Procedure

In April 1997, the veteran filed claims of service connection 
for a number of disabilities, including heart disease; memory 
loss and headaches due to concussion; varicose veins of the 
left lower extremity; and cervical spine disorder.  An 
October 1997 rating granted service connection only for 
varicose veins of the left lower extremity with a 0 percent 
rating.  A subsequent March 2001 rating decision granted 
service connection for the residuals of a head injury with a 
10 percent rating from April 1, 1997, and cervical spine 
traumatic arthritis with a 20 percent rating from April 1, 
1997.  The RO also granted an increased initial rating of 40 
percent for service-connected varicose veins of the left leg 
effective April 1, 1997.  

The RO assigned effective dates of April 1, 1997, for these 
awards because it interpreted a July 1998 letter that the 
veteran had sent as a notice of disagreement regarding the 
original denial concerning neck pain, and headaches (due to 
an in-service car accident), and varicose veins.  
Additionally, in the March 2001 rating decision, the RO 
continued to deny service connection for heart disease.  The 
veteran did not file a subsequent notice of disagreement 
regarding that issue.  

In April 2004, the veteran submitted a statement wherein he 
asked that his service-connected disabilities be re-
evaluated, and he again raised the issue of service 
connection for a heart problem.  

	Head injury

The veteran essentially contends that manifestations of his 
headaches are more severe than is contemplated by the 10 
percent rating currently assigned.

At a May 2004 VA examination, the veteran reported that his 
problem was a chronic and everyday condition.  He related 
that he had been in a car accident in 1983 and lost 
consciousness for 24 hours.  The veteran reported functional 
loss related to his symptom in that he lost time from work 
because of head pain, which happened at least once a month.  
The daily headaches were worse in the right posterolateral 
portion of his head, and he reported dizziness or a light-
headed sensation frequently with falling (once a year).  
After a physical assessment, the veteran was diagnosed as 
having history of head injury with residual headaches.  

An August 2004 VA outpatient note from El Paso noted a 
history of concussion with post concussion syndrome and a 
pending neuro consultation.  A September 2004 report noted 
that the veteran had been placed on Neurontin for frequent 
disabling headaches, which had greatly improved symptoms.  

A November 2004 private treatment note from Dr. R. reveals 
that the veteran's chief complaint was headaches.  It was 
noted that the headaches had been better with Neurontin, but 
the veteran stated that he had gotten a severe headache when 
he took his nitroglycerin.  The latter headache involved his 
entire head, and the Neurontin effective headache involved 
only his right posterior scalp.  An MRI showed some kind of 
potential lesion on the sella.  Dr. R. noted that the 
veteran's right occipital neuralgia was better on Neurontin 
but the veteran had wanted to try something else and Tegretol 
was recommended.  Also, the veteran's nitro induced headaches 
were untreatable while he required nitrates.  

A December 2004 neurosurgery note from William Beaumont Army 
Medical Center indicated that the veteran had been referred 
due to a neoplasm of uncertain behavior of the brain and 
spinal cord.  The veteran complained of severe headaches 
since 1987, and described that the headaches started in the 
right occipital-parietal area and spread over his head.  
Physical examination found that the veteran's scalp was 
tender in the area of the greater occipital nerve on the 
right.  Tests in the form of imaging studies MRI from October 
2004 at Gerald Champion showed a likely congenital condition 
that could be fibrous dysplasia.  The assessment was 
occipital neuralgia on right possible due to cervical 
arthritis.  A Lidocaine block was then performed.  

A May 2005 VA outpatient note from El Paso contained the 
veteran's report that he had not worked for nine months 
because of continuous headaches (and rectal bleeding).  The 
assessment was scalp neuritis.  In a May 2005 statement, the 
veteran reported that his headaches were unbearable.  

In October 2005, the veteran underwent a VA examination.  The 
veteran complained of headaches that occurred daily with 
severe to very severe headaches that usually lasted for 8 
hours, which seemed to be relieved by Neurontin.  The veteran 
stated that the medication helped.  Other symptoms related to 
these headaches included some blurry vision and there were no 
specific triggers for these headaches.  Relief came from rest 
and lying down.  MRI of the brain was negative.  
The final diagnosis was post-traumatic headaches, mild.  The 
veteran also related that he was able to do his duties at 
Wal-Mart as a stocker.  

As noted, the veteran asserts that he is entitled to a higher 
rating for his service-connected headaches.  The RO assigned 
a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 8045, which provides a 10 percent rating for purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  Further, the 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, DC 8045.

In this case, the veteran's headaches had been related to a 
car accident (i.e., he has been found to suffer from post 
concussion syndrome).  DC 8045, however, provides a maximum 
evaluation of 10 percent for subjective complaints such as 
headaches.  

Although the veteran's headaches have been consistently 
attributed to trauma, the Board has considered whether an 
analogous rating may be warranted under the criteria of DC 
8100, which pertains to migraines.  Under that code, the 
question of which disability evaluation is warranted depends 
greatly upon the frequency and severity of a claimant's 
headaches. 

Migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months warrants a 30 percent rating.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to DC 8100.

In this case, the veteran has reported that his headaches 
occur with daily frequency; however, the preponderance of the 
evidence is against finding that the veteran's headaches are 
completely prostrating or productive of severe economic 
adaptability so as to warrant a 50 percent rating under DC 
8100.  In this regard, the Board notes the report of the 
August 2004 examination in which the veteran reported missing 
an average of one day of work per month due to headaches.  
Although he subsequently reported missing work for an 
extended period of time during the May 2005 outpatient 
examination, it was noted that this absence was only 
partially due to headaches, and was also caused by persistent 
rectal bleeding.  By October 2005, the veteran was again 
reporting that he was able to perform his duties at work.

In light of this record, the Board concludes that the 
severity and frequency of the veteran's headaches more 
closely approximate the criteria for a 30 percent, but no 
more under DC 8100, which contemplates characteristic 
prostrating attacks once a month.  38 C.F.R. § 4.7.

Moreover, no other DC is appropriately applied.  The veteran 
also described pain in the right occipital area, and though 
an October 2004 private record from Gerald Champion mentioned 
neuralgia, and a May 2005 VA outpatient record mentioned 
neuritis, the criteria for nerve injury are not appropriately 
applied because the evidence does not show that the veteran's 
head injury caused incomplete, severe, paralysis of any nerve 
that is identified in the rating schedule.  

Thus, the DC that best addresses the residuals from the 
veteran's head injury is DC 8100.  Finally, the preceding 
does not illustrate that the veteran's service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  As noted above, during the August 2004 VA 
examination, the veteran indicated that he missed an average 
of one day a month due to headaches.  The Board finds that 
such a degree of disability is already contemplated by a 30 
percent for rating for prostrating attachs occurring once per 
month under DC 8100.  Though the veteran subsequently related 
in a May 2005 VA record that he had not worked for nine 
months due to headaches and rectal bleeding, during the 
October 2005 VA examination, the veteran reported that he was 
working in his job as a stocker.  As this extended absence 
was the result of not just his headaches, but also another 
disability, and because he has apparently returned to work-
full time, the Board concludes that the the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

	Cervical spine 

A review of the record shows that a higher rating is not 
warranted at this time.  

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, see 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis 
of the entire thoracolumbar 
spine..........................................................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, DCs 5235-5243.  Additionally, the new 
rating schedule for diseases and injuries of the spine 
utilizes the General Rating Formula for DCs 5235 (vertebral 
fracture or dislocation), 5236 (sacroiliac injury and 
weakness), 5237 (lumbosacral or cervical strain), 5238 
(spinal stenosis), 5239 (spondylolisthesis or segmental 
instability), 5240 (ankylosing spondylitis), 5241 (spinal 
fusion), 5242 (degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

Under the revised regulations, intervertebral disc syndrome 
(which incorporated September 2002 changes) is evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, DCs (DCs) 5235-5243.  

Pursuant to the pending claim, the veteran underwent a May 
2004 VA examination.  He related that he had daily pain in 
his neck and it was often stiff.  The veteran related that 
his neck disability had not impaired his activities of daily 
living, or work; rather, it decreased his ability to 
participate in sports.  Objective findings included that the 
veteran had normal posture.  Range of motion indicated 
forward flexion 0 to 35 degrees with pain.  There was no 
evidence of spasm or weakness of the neck on the examination.  
The diagnosis was, based upon x-ray review that showed slight 
reversal of cervical curvature, degenerative changes and disc 
space narrowing C5-6, mild to moderate bilateral neural 
foraminal narrowing C4-5, C5-6, post-traumatic arthritis 
(degenerative) of the cervical spine.  

A December 2004 outpatient note from William Beaumont Army 
Medical Center noted that neck pain was elicited on motion.  

At an April 2005 VA examination, which reflected a review of 
VA medical records, the veteran stated that his neck had 
gotten progressively worse.  Pain was constant, and moderate 
pain was associated with flare-ups due to various activities 
during the day.  On some occasions the pain became the worst 
possible, with lasted 30 minutes and was relieved with rest.  
He complained of stiffness, fatigue and lack of endurance as 
well as frequent crepitus to his neck.  He had not radiation, 
however.  The veteran also reported that he was taking 
hydrocodone tablets, and he had just taken one that morning.  
The examiner noted that there was evidence, in fact, that the 
veteran was not taking this strong medication for the pain in 
his neck because the urine drug screen was negative for 
opiates.  

Objective findings included the examiner's observation that 
though the veteran claimed he had a constant and severe pain 
there was no evidence that he had such pain.  During the 
physical examination, the veteran showed obvious positive 
Waddell testing for nonorganic signs of pain that had 
manifested basically by overreaction to the examination and 
some positive stimulation testing.  The neck had no muscle 
spasm, and flexion was to 40 degrees with mild pain that 
started and ended at 40 degrees.  The veteran also declined 
to go further than 30 degrees extension or do rotation due to 
anticipation of severe pain.  The examiner stated that during 
flare-ups there would probably be a 10 percent reduction of 
the veteran's flexion, but exact degrees could not be given.  
It was also estimated that during flare-ups the veteran would 
not have functional impairment because his x-rays showed only 
mild osteoarthritis and the MRI basically had not shown any 
signs of nerve compression on his cervical nerves.  The 
diagnosis was chronic neck strain at C5-C6 with no evidence 
of radiculopathy found.  

At his May 2005 RO hearing, the veteran testified that his 
neck bothered him while he worked.  He had limited range of 
motion, and the neck was painful.  

At an October 2005 VA examination, the veteran continued to 
relate that his neck had gotten progressively worse with 
flare-ups depending on activities; the most severe pain would 
last about 30 minutes.  He also had increased stiffness, 
fatigue, lack of endurance as well as some frequent crepitus 
to this neck.  The veteran stated that he took Hydrocodone, 
but the examiner noted that the urine drug screen was 
negative.  The veteran stated that the condition affected his 
daily activities because it slowed him down.  He was still 
able to take care of his home, and was working at Wal-Mart as 
a stocker without any lost time due to his neck.  

Objective findings included flexion of neck to 40 degrees 
with no pain or discomfort, and the only discomfort upon 
movement was with right lateral flexion to 30 degrees.  The 
examiner estimated that with acute flare-ups the total 
function loss of his neck condition would be limited to 30 
degrees.  The examiner estimated that during a flare-up there 
would be mild functional impairment, as well as with 
repetitive use.  Most of the time mild functional limitations 
would be due to pain.  

The diagnosis was chronic neck strain secondary to 
degenerative disk disease of the cervical spine that was 
mild-to-moderate at the level of C3-4, C4-5, and C6-7, with 
no evidence of radiculopathy found.  

None of the preceding evidence shows that the veteran had 
forward flexion of the cervical spine 15 degrees or less for 
the next highest rating of 30 percent under 38 C.F.R. 
§ 4.71a, and there has never been any suggestion of ankylosis 
of the cervical spine.  Moreover, though the regulation 
instructs that the ratings shall be considered in relation to 
the evidence with or without symptoms such as pain, 
stiffness, or aching, the last two VA examinations indicated 
that functional impairment due to pain and flare-up would 
result in about a 10 degree loss of flexion.  Thus, at worst, 
the veteran's flexion would be 30 degrees (given the finding 
of flexion to 40 degrees).  The May 2005 VA examiner found 
flexion to 35 degrees, and even if the Board were to apply 
the same calculation to this result, i.e., subtracting 10 
degrees due to functional impairment during flare-up or 
painful motion, at worst flexion would be limited to 25 
degrees.  Thus, the Board cannot conclude that the evidence 
shows the necessary limited degree of motion to 15 degrees of 
flexion, which is required for the next highest rating under 
the applicable diagnostic code.

Furthermore, as it appears that the degree of functional loss 
experienced by the veteran is already contemplated in the 20 
percent rating assigned under that code, the Board finds that 
the preponderance of the evidence is against the assignment 
of an increased evaluation for functional impairment as 
contemplated in Deluca, supra.

It is also noted that the veteran's neck disability has not 
been productive of incapacitating episodes (bed rest 
prescribed by a physician) of at least 4 weeks and less than 
6 weeks during the past months for the next highest rating of 
40 under the alternative Formula for Rating Intervetebral 
Disc Syndrome Based on Incapacitating Episodes.  See 
38 C.F.R. § 4.71a.  Moreover, the veteran does not allege, 
and nor has a VA examiner found any neurological problems 
that could separately rated (see April and October 2005 VA 
examination reports finding of no radiculopathy).  

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 C.F.R. § 4.3.  

	Heart

As shown below, the veteran's claim of service connection for 
heart disease should be reopened for consideration on the 
merits.  

A review of the veteran's service medical records indicates a 
February 1987 electroradiographic report with a summary of 
sinus bradycardia and that clinical correlates were required 
to rule out disease process.  In February 1997, it was found 
that the veteran had borderline cardiomegaly.  

As briefly noted above an October 1997 rating decision denied 
a claim of service connection for heart disease.  Therein the 
RO noted a February 1997 in-service finding of borderline 
cardiomegaly, but found that there were no associated 
findings of chronic heart disease.  Thereafter, the veteran's 
July 1998 letter (which expressed disagreement with other 
matters that the RO had considered) did not address the 
preceding issue.  At an April 2000 VA examination, the 
examiner noted that the veteran had brought in a 1999 
abnormal EKG, but the examiner stated that no diagnosis could 
be rendered in the absence of medical evidence.  In a March 
2001 rating decision, the RO addressed the issue on its own 
volition (i.e., the RO had not interpreted the July 1998 
letter as a notice of disagreement on the issue, but appeared 
to consider the matter sua sponte).  The veteran did not file 
a notice of disagreement with the March 2001 rating decision.  

In April 2004, the veteran raised the issue of heart disease 
again.  The record contains a September 2004 letter from 
David E. Hoekenga, M.D., who stated that the veteran was 
referred for chest pain.  Dr. Hoekenga related that the 
veteran had significant angina symptoms and had undergone a 
left heart catheterization.  It was noted that he had a spasm 
in his right coronary artery.  Dr. Hoekenga stated that it 
was difficult to establish a pattern of coronary artery 
disease that may have been linked to military service.  Some 
records provided by the veteran had been reviewed; it was 
difficult, however, to make a this time and to state whether 
or not a present disease had occurred when the veteran was in 
the service.  The letter noted that on one visit in 1987 
(during military service), the veteran had had an episode of 
chest pain with an abnormal EKG at that time.  

Since the last final denial in March 2001, which lacked 
evidence of a current disability and a nexus opinion, the 
previous submission from Dr. Hoekenga at least provides 
information that relates to unestablished facts.  That is, it 
shows the veteran has been treated for post-service heart 
problems, and there is an implicit suggestion that an in-
service finding of an abnormal EKG could be related to 
current problems.  Thus, the claim is reopened.  


ORDER

Entitlement to an increased rating of 30 percent for the 
residuals of a head injury is granted, subject to the 
regulations applicable to the payment of monetary awards.

A rating in excess of 20 percent for cervical spine traumatic 
arthritis is denied.  

New and material evidence having been received, a claim of 
service connection for heart disease is reopened.  





REMAND

Due process concerns require that the RO consider an initial 
rating for varicose veins in the first instance, and in light 
of the VCAA, additional evidentiary development is necessary 

Varicose veins

As noted above in the procedure section, it appears that the 
veteran had, via a July 1998 letter, disagreed with the 
initial 0 percent rating assigned in an October 1997 rating 
decision that had granted service connection for varicose 
veins of the left leg.  Though a March 2001 rating decision 
acknowledged the veteran's disagreement in the July 1998 
letter, and granted a 40 percent rating effective April 1, 
1997 (date of claim), it did not issue a statement of the 
case on the matter.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (recognizing that a veteran's appeal remains pending 
when the maximum schedular was not assigned).

Thereafter, pursuant to a 2004 claim, the RO adjudicated a 
claim for an increased rating for varicose veins of the left 
leg.  The RO should, however, adjudicate the issue of an 
initial rating effective from April 1, 1997.  Furthermore, 
given this latter effective date, it appears that the old 
criteria for assessing varicose veins should be considered 
also in relation to the evidence of record.  

Under the criteria in effect prior to January 12, 1998, mild 
or asymptomatic varicose veins warrant a noncompensable 
evaluation.  A 10 percent rating is warranted for bilateral 
or unilateral varicose veins that are moderate, with 
varicosities of the superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  Moderately severe 
varicose veins involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one-to-two centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation warrant a 20 percent evaluation for 
unilateral involvement or a 30 percent evaluation for 
bilateral involvement.  A 40 percent evaluation is warranted 
for unilateral, and a 50 percent evaluation is applicable for 
bilateral, varicose veins that are severe in degree, 
involving superficial veins above and below the knee with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, with marked distortion and sacculation, edema 
and episodes of ulceration, with no involvement of deep 
circulation.  A 50 percent rating is warranted for severe 
unilateral pronounced varicose veins with findings of 
secondary involvement of the deep circulation as demonstrated 
by Trendelenburg's and Perthe's tests with ulceration and 
pigmentation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Under the criteria which became effective January 12, 1998, 
varicose veins warrant a noncompensable evaluation if they 
are palpable and asymptomatic.  A 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  An 
evaluation of 40 percent disabling is available for varicose 
veins manifested by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation, or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive boardlike edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2006).

Accordingly, the RO should readjudicate the issue of an 
initial rating in excess of 40 percent under both the old and 
new rating criteria for varicose veins prior to any final 
review of the matter by the Board.  See Mayfield v. 
Nicholson, No. 02-1077, slip. op. at 4 (U.S. Vet. App. Dec. 
21, 2006) (recognizing a SSOC can constitute a 
readjudication).

Heart

Having reopened the claim of entitlement to service 
connection for a heart disability, the Board further finds 
that a remand is required.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Thus, as per 38 C.F.R. 
§ 3.159(c)(4), it appears that a VA examination for the 
purpose of a nexus opinion is necessary because (1) the 
record contains competent evidence of current symptomatology 
and treatment regarding a heart problem; (2) the veteran's 
service medical records indicated testing and findings 
related to the heart; and (3) the evidence indicates that the 
claimed disability may possibly be associated with in-service 
injuries as shown in Dr. Hoekenga's letter..  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
latter element is a low threshold).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given the 
opportunity to identify any additional 
health care providers that have treated 
him for the claimed heart disease and for 
his service-connected varicose veins.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.

2.  The veteran should be scheduled for a 
VA examination with a cardiologist.  The 
examiner should review the claims file 
including the veteran's service medical 
records, and opine whether it is at least 
as likely as not that a current heart 
disorder is related to, or manifested 
during, military service.  A rationale 
must be provided for an opinion.

3.  Then, the RO should readjudicate the 
veteran's claim for an initial rating in 
excess of 40 percent for varicose veins of 
the left leg under both the old and new 
criteria.  The RO should also readjudicate 
a claim of service connection for heart 
disease.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a SSOC and provide him a reasonable 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


